  Case 19-03047      Doc 65     Filed 12/17/20 Entered 12/17/20 14:06:48          Desc Main
                                  Document     Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

IN RE: V.R. KING CONSTRUCTION, LLC  )
                                    )
DEBTOR                              )                    CHAPTER 11 CASE NO.: 18- 31635
                                    )
Y2 YOGA COTSWOLD, LLC               )                          ADV. PROC. NO.: 19-03047
            Plaintiff,              )
                                    )
V.                                  )
VINROY W. REID, V.R. KING           )
CONSTRUCTION, LLC                   )
A. BURTON SHUFORD CHAPTER 7 TRUSTEE )
FOR V.R. KING CONSTRUCTION, LLC     )
AND VINROY REID                     )
                                    )
            Defendants.             )


       NOTICE OF HEARING ON DEBTORS’ MOTION FOR RECONSIDERATION
       OF MEMORANDUM OPINION AND ORDER GRANTING IN PART
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT; DENYING
       DEFENDANTS’ MOTION TO DISMISS, MOTION FOR JUDGMENT ON THE
       PLEADINGS AND ALTERNATE MOTIONS FOR SUMMARY JUDGMENT;
       DEFERRING RULING ON CERTAIN ISSUES PERTAINING TO 11 U.S.C.
       506(B) AND SETTING DEADLINES FOR FILINGS OF PROOF OF CLAIMS
       AND ANY OBJECTION THERETO

NOTICE IS HEREBY GIVEN THAT ON December 14, 2020, THE DEBTOR FILED
A MOTION FOR RECONSIDERATION REQUESTING RECONSIDERATION OF THE
Memorandum Opinion and Order Granting in Part Plaintiff’s Motion for Summary
Judgment; Denying Defendant’s Motion to Dismiss, Motion for Judgment on the Pleadings
and Alternate Motions for Summary Judgment; deferring Ruling on Certain Issues
Pertaining to 11 U.S.C.S §506(b) and Setting Deadlines for Filing Proof of Claims and any
Objection Thereto in the above- captioned case; and,

FURTHER NOTICE IS HEREBY GIVEN, A hearing will be held on The Motion on
February 2, 2021, at 9:30 a.m. at The United States Bankruptcy Court for the Western District of
North Carolina, located in the Charles R. Jonas Federal Building, 401 West Trade Street,
Charlotte, NC 28202-1669, Courtroom 1-5.

       This the 17th day of December, 2020.
Case 19-03047   Doc 65   Filed 12/17/20 Entered 12/17/20 14:06:48     Desc Main
                           Document     Page 2 of 4



                                         The Lewis Law firm, P.A.
                                         /s/Robert Lewis, Jr.
                                         ROBERT LEWIS, JR.
                                         Attorney for Debtor
                                         NC Bar # 35806
                                         P.O. Box 1446
                                         Raleigh, NC 27602
                                         Telephone: 919-719-3906
                                         Facsimile: 919-573-9161
                                         rlewis@thelewislawfirm.com
 Case 19-03047       Doc 65    Filed 12/17/20 Entered 12/17/20 14:06:48            Desc Main
                                 Document     Page 3 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

IN RE: V.R. KING CONSTRUCTION, LLC  )
                                    )
DEBTOR                              ) CHAPTER 11 CASE NO.: 18- 31635
                                    )
Y2 YOGA COTSWOLD, LLC               )   ADV. PROC. NO.: 19-03047
            Plaintiff,              )
                                    )
V.                                  )
VINROY W. REID, V.R. KING           )
CONSTRUCTION, LLC                   )
A. BURTON SHUFORD CHAPTER 7 TRUSTEE )
FOR V.R. KING CONSTRUCTION, LLC     )
AND VINROY REID                     )
                                    )
            Defendants.             )


                               CERTIFICATE OF SERVICE

This is to certify that this DEBTOR’S MOTION FOR RECONSIDERATION OF
MEMORANDUM OPINION AND ORDER GRANTING IN PART PLAINTIFF’S MOTION
FOR SUMMARY JUDGMENT; DENYING DEFENDANTS’ MOTION TO DISMISS,
MOTION FOR JUDGMENT ON THE PLEADINGS AND ALTERNATE MOTIONS FOR
SUMMARY JUDGMENT; DEFERRING RULING ON CERTAIN ISSUES PERTAINING
TO 11 U.S.C. 506(B) AND SETTING DEADLINES FOR FILINGS OF PROOF OF CLAIMS
AND ANY OBJECTION was served on the following parties:

Via email:

Shelley K. Abel, Bankruptcy Administrator;

James H. Henderson, Counsel for Y2 Yoga Cotswold, LLC;

Verna Bash-Flowers, Counsel for Vinroy Reid;

A. Burton Shuford, Chapter 7 Trustee for Vinroy W. Reid and VR King Construction, LLC

And to all parties having requested notice under Rule 2002, via electronic mail only.
 Case 19-03047      Doc 65     Filed 12/17/20 Entered 12/17/20 14:06:48      Desc Main
                                 Document     Page 4 of 4



Debtor/Defendant, was served by e-mail only at: vinroyreid8@gmail.com.


This is the 17th day of December, 2020.


                                                The Lewis Law firm, P.A.

                                                /s/Robert Lewis, Jr.
                                                ROBERT LEWIS, JR.
                                                Attorney for Debtor
                                                NC Bar # 35806
                                                P.O. Box 1446
                                                Raleigh, NC 27602
                                                Telephone: 919-987-2240
                                                Facsimile: 919-573-9161
                                                rlewis@thelewislawfirm.com
